ACCEPTED
                                                                                         06-15-00163-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                   11/6/2015 11:49:46 AM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK

                               No. 06-15-00163-CR

CHRISTOPHER WILLIAM MANN §                                IN THE SIXTH
                                                                   FILED IN
                                                             6th COURT OF APPEALS
                         §                                     TEXARKANA, TEXAS
v.                       §                                COURT   OF APPEALS
                                                             11/6/2015 11:49:46 AM
                         §                                        DEBBIE AUTREY
THE STATE OF TEXAS       §                                TEXARKANA,  ClerkTEXAS




                          MOTION TO WITHDRAW

      COMES NOW E. Alan Bennett, appointed counsel for Appellant Christopher

William Mann, in the above-styled and numbered cause, and makes and files this

Motion to Withdraw, and in support thereof shows the Court as follows:

                                         I.

      After a careful review of the record, counsel has determined that this appeal

presents no issues of arguable merit. Accordingly, counsel has filed an Anders brief.

Once this Honorable Court has determined whether the appeal is frivolous, then the

Court must permit counsel to withdraw, regardless of whether it agrees with

counsel’s conclusion concerning the merits of the appeal. See Meza v. State, 206
S.W.3d 684, 689 (Tex. Crim. App. 2006); Fransaw v. State, No. 03-11-730-CR,

2012 WL 6698951, at *1 (Tex. App.—Austin Dec. 28, 2012, no pet.) (mem. op., not

designated for publication) (frivolous appeal); Wright v. State, No. 03-10-00367-

CR, 2011 WL 2437657, at *1 (Tex. App.—Austin June 15, 2011, no pet.) (per

curiam) (mem. op., not designated for publication) (appeal not frivolous).
                                          II.

       The Court must give Appellant the opportunity to file a pro se brief or

response. Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed.
2d 493 (1967); Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).

                                          III.

       After Appellant has filed his pro se brief or response and the State has filed

any responsive brief or after the time for filing such pleading or pleadings has lapsed,

then the Court should consider any issues raised by Appellant, conduct an

independent review of the record, and determine whether the appeal is frivolous.

Sowels v. State, 45 S.W.3d 690, 694 (Tex. App.—Waco 2001, no pet.).

       If the Court finds the appeal to be frivolous, then it should grant counsel’s

motion to withdraw and affirm the judgment. See Mesa, 206 S.W.3d at 689;

Fransaw, 2012 WL 6698951, at *1. Conversely, if the Court finds some issue of

arguable merit, then the Court should grant counsel’s motion to withdraw and abate

the appeal for the appointment of new counsel. See Mesa, 206 S.W.3d at 689;

Wright, 2011 WL 2437657, at *1.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

requests that this Honorable Court grant this motion to withdraw and grant such

other and further relief to which counsel may show himself justly entitled.




Motion to Withdraw                                                          Page 2
                                              Respectfully submitted,



                                                /s/ Alan Bennett
                                             E. Alan Bennett
                                             Attorney for Appellant
                                             SBOT #02140700

                                             Sheehy, Lovelace & Mayfield, P.C.
                                             510 N. Valley Mills Dr., Ste. 500
                                             Waco, TX 76710
                                             Telephone: (254) 772-8022
                                             Fax:        (254) 772-9297
                                             Email:      abennett@slmpc.com


                             Certificate of Service

       The undersigned hereby certifies that a true and correct copy of this pleading

was served on November 6, 2015: (1) by mail to Christopher William Mann, TDCJ

#02023857, Joe F. Gurney Unit, 1385 FM 3328, Tennessee Colony, TX 75803; and

(2) by email to counsel for the State, Bob Odom, bob.odom@co.bell.tx.us.



                                                /s/ Alan Bennett
                                             E. Alan Bennett




Motion to Withdraw                                                       Page 3